Brown, C. J.
The city council of the city of Brainerd duly enacted an ordinance, designated as ordinance No. 259, and the city clerk presented the same to the mayor for his approval or disapproval. The mayor subsequently disapproved the ordinance and returned the same to the clerk with his reasons therefor. The city charter provides for the publication of all ordinances enacted by the council and until so published they are without effect, the publication being made a condition to their going into operation. The clerk, by reason of the mayor’s disapproval, refused to publish the ordinance and this *96proceeding in mandamus was brought to compel him to do so. Relator had judgment in the court below, and respondents appealed.
The only question presented is whether the mayor vetoed the ordinance within the time provided for by the city charter’. The facts are all presented by the answer interposed by defendant to the alternative writ, and are as follows: The ordinance was duly passed and enacted by the city council at a session thereof on the evening of February 2, 1914. Soon after such passage the city clerk indorsed thereon: “Delivered to his Honor, the Mayor, February 2nd, 1914, at eleven o’clock p. m.,” and after signing such indorsement officially, personally presented the ordinance, so indorsed, to the mayor. Shortly thereafter the mayor returned the ordinance to the clerk with the request that he, the clerk, withdraw the delivery and presentation so made, and redeliver the same on the following day, giving as a reason for the request that the city attorney would be out of the city during the next few days, a consultation with whom was desired by the mayor before exercising his right of veto. The clerk “took back” the ordinance, and caused the same to be redelivered to the mayor the next day, or February 3, the delivery being made by the chief of police. The indorsement on the back of the ordinance was changed from' the second to the third of February. The veto was not filed with the clerk Within the time prescribed by the charter from the second of February on which day the ordinance was first formally presented to the mayor, but was filed within the proper time treating February 3 as the date of presentation. We think, and so hold, that the presentation of the ordinance on the second of February set in motion the time within which the mayor might veto the ordinance, and that the presentation so made, about which there is no controversy, could not legally be withdrawn in the manner or for the purpose stated by the mayor. In other words, the ordinance was in fact presented to the mayor on February 2, and the effect thereof could not be obviated by the agreement between the mayor and the city clerk that it should be withdrawn and presented at a later date. The presentation made on the second was an accomplished fact, a full discharge of the clerk’s duty, and could not be undone for the purpose of extending *97the time within which the mayor might exercise his right, of veto. There are few authorities bearing directly upon the question, but the general mandatory principles of the law controlling the enactment of ordinances by municipal corporations, and the veto power of the chief executive thereof, will not sustain a proceeding of this kind. 28 Cyc. 357; 2 Dillon, Mnn. Oorp. § 578; Knell v. Buffalo, 54 Hun, 80, 7 N. Y. Supp. 233; Kittinger v. Traction Co. 160 N. Y. 377, 54 N. E. 1081. The case of State v. Michel, 52 La. Ann. 936, 27 South. 565, 49 L.R.A. 218, 78 Am. St. 364, fully sustains the conclusion stated. It follows that since the disapproval of the mayor was not made within the time prescribed therefor by the city charter the ordinance became a valid enactment, and respondent was properly commanded by the judgment to publish the same as provided for by the city charter.
Judgment affirmed.